Citation Nr: 1521768	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 1991. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

A video conference was held before the undersigned Acting Veterans Law Judge (AVLJ) in April 2015.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 1991, the RO denied the claim for entitlement to service connection for hypertension. 

2.  In an unappealed rating decision dated in September 2001, the RO determined that new and material evidence had not been received regarding the claim for service connection for hypertension.

3.  The Veteran failed to perfect a timely appeal to a July 2008 rating decision that reopened the claim for service connection for hypertension, but denied it on the merits.   

4.  The evidence added to the record since the December 1991, September 2001, and July 2008 rating decisions is new and relates to the unestablished fact of a current disability and continuity of treatment.  

5.  It has not been shown, by credible competent evidence, that the Veteran has hypertension related to service.  Hypertension was not confirmed to be present within 1 year following separation from service.


CONCLUSIONS OF LAW

1.  The December 1991, September 2001, and July 2008 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the service connection claim for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The Veteran does not have hypertension that was incurred in or aggravated by service, nor may hypertension be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

A letter sent in July 2010 complied with the duties to notify, in that it included discussion of the requirements for reopening a previously denied and unappealed claim, contained information concerning specifically why the claim was previously denied, and cited the criteria for establishing the Veteran's underlying entitlement to service connection.  The claim was subsequently reviewed in a statement of the case (SOC).  Kent v. Nicholson, 20 Vet App 1 (2006).  He has received all required VCAA notice, and there is no pleading or contention that he has not.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

And as for the duty to assist, the RO obtained his service treatment records (STRs), as well as his VA treatment records.  During the course of his appeal, the RO has requested that he identify any outstanding records, VA or private.  The Veteran reported that he received private and naval hospital treatment for hypertension during the years from 1991 to 1997.  However, he also indicated that all private medical records that pertain to this claim were destroyed in a house fire.  (See statement from Veteran received in December 2010.)  In regard to naval hospital records, the RO attempted to obtain records of treatment from the naval hospital at Camp Pendleton, California, that date between 1991 and 1997, but all responses indicate that there are no records that pertain to the Veteran.  (See June 2008 letter and VA Form 3101 dated in April 2012.)

The Board considered whether additional examination and opinion were necessary in this case.  However, there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion.  As discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected condition and the currently claimed disorder.  Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that he has hypertension related to military service.  Given these matters of record, there is no competent evidence on file establishing that the aforementioned claimed condition may be associated with the claimant's active military service.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion). 

Thus, the Board finds that the duty to assist him with his claim has been met.  38 U.S.C.A. § 5103A.

Reopening of the Claim for Service connection for Hypertension

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO first considered and denied the Veteran's claim for service connection for hypertension in a December 1991 rating decision.  Evidence considered at that time included the Veteran's service treatment records and service personnel records.  The RO determined that there was no then-current diagnosis of hypertension or evidence of a medical nexus to military service.  The Veteran was notified of the decision and of his appellate rights by letter dated January 27, 1992.  He did not appeal.  Therefore, the December 1991 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a September 2001 decision, the RO denied the petition to reopen his claim for service connection for hypertension.  The Veteran was notified of the decision and of his appellate rights by letter dated September 21, 2001.  He did not appeal.  Therefore, the September 2001 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a July 2008 decision, the RO reopened his claim for service connection for hypertension, but still denied on the merits, as there no evidence of a medical nexus.  The Veteran was notified of the decision and of his appellate rights in July 2008.  He noted his disagreement in July 2009, but he did not perfect the appeal after a statement of the case (SOC) was issued in September 2009.  Therefore, the July 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

VA may reopen a previously and finally disallowed claim when 'new and material;' evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156(a).  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether the denial was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines 'new and material evidence' as follows. 'New evidence' means evidence not previously submitted to agency decision makers, and 'material evidence' means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a 'low threshold' for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the December 1991 RO rating decision, there was no post-service medical evidence of record showing a diagnosis of hypertension.  Prior to the September 2001 rating action, the Veteran submitted evidence showing a diagnosis of mild hypertension in May 1999.  The RO in the September 2001 rating action acknowledged the diagnosis of hypertension, but denied the claim as there was no medical nexus.  

In July 2008, the RO reopened the claim, after receipt of additional medical records showing treatment for hypertension, but denied it on the merits as there was no evidence of inservice treatment or evidence of a medical nexus between military service and hypertension.  

The additional evidence received since the prior denial of the claim includes VA treatment records noting assessments of hypertension, as well the sworn testimony of the Veteran that he has experienced hypertension since service.  This evidence is new and the hearing testimony is presumed credible for purposes of reopening.  Further, since lay evidence of continuity is one method of substantiating a claim of service connection, this evidence is new and material and the claim of service connection for hypertension is reopened. 

The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).  Having reopened the Veteran's claim, the Board now turns its attention to readjudicating the claim on its underlying merits (a de novo review of the record).  Usually, before proceeding, the Board must first determine whether rendering a decision on the underlying merits will prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  However, because the RO also reopened his claim and reviewed it on a de novo basis, this step is not necessary.

Entitlement to Service Connection for Hypertension

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  

As noted, the Veteran must demonstrate three elements to establish service connection.  As already conceded, there is no disputing the Veteran currently has hypertension.  

Nevertheless, the problem with the Veteran's claim arises with the second and third elements of Holton/Shedden analysis described above.  Concerning the second element, evidence of incurrence or aggravation of a disease or injury in service, in reviewing the claim, none of the findings during service represented hypertension, including at time of separation from service.  Although the Veteran blood pressure readings were taken on numerous occasions during service there was never any indication of any associated hypertensive reading.  This is probative evidence against his claim for this condition.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Further, there is no clinical evidence of hypertensive readings within a year of the Veteran's discharge from service in October 1991, let alone manifested to a compensable degree of at least 10-percent disabling.  So to the extent, it may not be presumed this condition was incurred in service, either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In fact, it was not until many years later that hypertension was first shown, either by complaint or objective clinical finding.  As mentioned, in May 1999, a private medical report shows a diagnosis of hypertension, which is over 8 years after service discharge, an extended period of time.  This, too, is probative evidence against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

The Board has considered the statements of the Veteran in regard to treatment for hypertension.  Over the years the Veteran has stated that he began receiving both naval hospital and private treatment for hypertension in 1991.  In December 2010, he reported that the private records showing treatment for hypertension were destroyed in a home fire.  However, the RO has made inquiries in regard to treatment at the naval hospital at Camp Pendleton and there is no record of treatment at that facility during the time period claimed by the Veteran.  Moreover, the Veteran's own private physician in a December 2010 statement indicated that his blood pressure readings were normal during the time period in question.  While the Veteran statements are presumed credible to reopen the claim, in face of the evidence of record or lack thereof, the Board does not find his statements are credible enough to establish a diagnosis of hypertension within a year of service discharge or continuity of treatment thereafter.

Most importantly, though, after reviewing the Veterans Benefits Management System (VBMS) e-folders for the pertinent medical and other history there is no nexus opinion by any medical professional that links his hypertension to service.  The Veteran has not provided any competent medical evidence of a nexus between current disability and disease or injury during service, as required by Holton/Shedden analysis.  

To attribute the Veteran's hypertension to military service without objective medical evidence of inservice treatment, or continuity of treatment after service discharge, or a medical opinion providing a nexus, would require excessive speculation.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim for service connection.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to be resolved in his favor, and this claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for hypertension is reopened; however, service connection for hypertension is denied.



____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


